t c memo united_states tax_court dominick j vincentini petitioner v commissioner of internal revenue respondent docket no filed date robert j stientjes and anthony scott gasaway for petitioner a gary begun for respondent supplemental memorandum opinion marvel judge this case is before the court on petitioner’s motions to vacate decision pursuant to rule and this opinion supplements our previously filed opinion in vincentini v commissioner tcmemo_2008_271 1unless otherwise indicated all rule references are to the continued to reconsider our memorandum opinion in vincentini v commissioner tcmemo_2008_271 vincentini i pursuant to rule we granted petitioner’s motion to vacate decision in order to consider and rule on petitioner’s motion to reconsider our memorandum opinion for the reasons that follow we shall deny petitioner’s motion to reconsider background in vincentini i we made findings_of_fact which we incorporate herein by reference for convenience and clarity we repeat below the facts relevant to our disposition of petitioner’s motion for reconsideration and we supplement those facts as appropriate to provide a complete background statement from to petitioner was an investor in anderson ark associates anderson ark an international fraud scheme that marketed various phoney investment programs in agents of the costa rican and u s governments raided anderson ark’s offices in costa rica and the united_states and arrested and indicted several anderson ark principals anderson ark defendants in the anderson ark defendants were convicted in the u s district_court for the western district of washington washington district_court of conspiracy to defraud the united continued tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code for the relevant year states conspiracy to commit mail and wire fraud aiding and assisting the filing of false income_tax returns mail fraud and wire fraud two of the anderson ark defendants keith and wayne anderson also were convicted of international money laundering and conspiracy to commit money laundering the anderson ark defendants were each sentenced to as many as years in prison in the washington district_court entered amended judgments in the criminal case in the amended judgments the washington district_court ordered the anderson ark defendants to pay restitution to petitioner and other investors the restitution order with respect to petitioner was as follows defendant keith anderson wayne anderson richard marks karolyn grosnickle pamela moran james moran restitution1 cbo program loan four program dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number - - - - 1the anderson ark defendants are jointly and severally liable the washington district_court ordered keith and wayne anderson to forfeit seven condominiums in costa rica a residence in hoodsport washington and dollar_figure million in cash the washington district_court also ordered pamela and james moran to forfeit property as set forth in a preliminary order of forfeiture on date while petitioner’s case was pending before this court petitioner submitted to the internal_revenue_service irs a form 1040x amended u s individual_income_tax_return for on form_4684 casualties and thefts which was attached to the form 1040x petitioner claimed for the first time an dollar_figure theft_loss deduction related to his involvement with anderson ark and he asserted that he sustained the theft_loss in or and could carry it back to petitioner also filed a motion for leave to amend his petition to assert his claim to a theft_loss deduction we ultimately granted petitioner’s motion to amend at trial petitioner testified that he invested in two anderson ark programs but he did not introduce any documentation of his investments petitioner also testified that in the spring of after learning that government agents had raided anderson ark’s headquarters and arrested the anderson ark defendants he filled out forms seeking recovery_of his investments and participated in a conference call to discuss with other investors whether it was worthwhile to retain an attorney to try to recover the money he had invested with anderson ark petitioner testified that he ultimately decided not to hire an 2petitioner argued at trial and on brief that he was entitled to a dollar_figure theft_loss deduction in vincentini i we concluded that petitioner had abandoned his claim to a theft_loss deduction greater than dollar_figure attorney because no one knew where the money was and he believed hiring an attorney would be a waste of money although petitioner did not assert a claim for a theft_loss deduction until after the anderson ark defendants had been convicted sentenced and ordered to pay restitution and forfeit assets he did not introduce any evidence regarding the likelihood that he would receive restitution in accordance with the amended judgments entered by the washington district_court i standard of review discussion the purpose of reconsideration under rule is to correct substantial errors of fact or law and to allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 110_tc_440 supplementing 110_tc_172 goettee v commissioner tcmemo_2004_9 supplementing tcmemo_2003_ affd 192_fedappx_212 4th cir we have discretion to grant a motion for reconsideration and will not do so unless the moving party shows unusual circumstances or substantial error estate of quick v commissioner supra pincite 87_tc_164 modifying 81_tc_893 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner supra pincite ii sec_165 theft_loss sec_165 generally permits a taxpayer to deduct uncompensated losses resulting from theft in the year in which the taxpayer discovers the loss sec_165 c e to qualify for a theft_loss deduction a taxpayer must prove the occurrence of a theft under the law of the jurisdiction in which the claimed loss occurred 34_tc_688 the amount of the theft_loss 46_tc_161 and the date the taxpayer discovered the theft_loss sec_165 34_tc_59 see also river city ranches ltd v commissioner tcmemo_2003_150 affd in part revd in part and remanded 401_f3d_1136 9th cir yates v commissioner tcmemo_1988_565 iii reasonable_prospect_of_recovery a taxpayer may deduct a theft_loss only for the year the loss is sustained sec_165 a theft_loss is treated as sustained during the taxable_year in which the loss occurs as evidenced by a closed and completed transaction sec_1_165-1 income_tax regs see also 96_tc_792 whether there is a closed and completed transaction depends on the taxpayer’s prospect of recovering the loss jeppsen v commissioner tcmemo_1995_342 affd 128_f3d_1410 10th cir sec_1_165-1 income_tax regs if in the year of discovery there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained until the year in which it can be ascertained with reasonable certainty whether such reimbursement will be received jeppsen v commissioner supra sec_1_165-1 income_tax regs stated differently a reasonable_prospect_of_recovery will postpone the theft_loss deduction until such time as the prospect no longer exists see sec_1_165-1 income_tax regs in vincentini i we concluded petitioner had suffered a theft_loss of dollar_figure and that the loss was discovered in we denied petitioner’s theft_loss deduction however because petitioner did not prove that he had no reasonable_prospect_of_recovery as of the end of or as we stated in vincentini i the only evidence offered by petitioner regarding his analysis of his prospect of recovery in was petitioner’s uncorroborated testimony that he made some attempts to recover his money in contrast the objective facts established by the record present a more refined picture in several anderson ark defendants were arrested and indicted we find that it was reasonably foreseeable at the end of that the anderson ark defendants would be convicted of various charges related to anderson ark’s schemes we also find that it was reasonable in to anticipate that the washington district_court might order the anderson ark defendants if convicted to pay restitution to their victims including petitioner and to forfeit to the united_states_property that could be used to satisfy the restitution order petitioner did not testify about the status of any recovery under the restitution order nor did he offer any evidence about the effect of the substantial forfeitures on his right to restitution this lack of evidence is particularly telling because one of the conditions of supervised release imposed on the anderson ark defendants after their release from imprisonment was satisfaction of their restitution obligation petitioner disputes our finding that he had a reasonable_prospect_of_recovery as of the end of or in the alternative in his motion for reconsideration petitioner argues that the likelihood of recovery was not percent or greater this court’s reliance on the washington district court’s restitution order was misplaced and this court’s reliance on petitioner’s failure to provide testimony regarding any receipt of funds under the restitution order was improper a petitioner’s evidence insufficient for this court to conclude his prospect of recovery was not reasonable whether a reasonable_prospect_of_recovery exists is a question of fact that must be determined by examining all facts and circumstances sec_1_165-1 income_tax regs a reasonable_prospect_of_recovery exists when the taxpayer has a bona_fide claim for recoupment from third parties or otherwise and there is a substantial possibility such claims will be decided in the taxpayer’s favor 61_tc_795 affd 521_f2d_786 4th cir conversely a reasonable_prospect_of_recovery does not exist where there is evidence that the person against whom recovery is sought has insufficient assets to satisfy the claim mann v commissioner tcmemo_1981_684 theft_loss allowed where taxpayer had no reasonable_prospect_of_recovery but nevertheless filed lawsuit out of anger against former employee who had embezzled funds if a taxpayer’s prospect of recovery is simply unknowable as of the end of the year for which the deduction is claimed the taxpayer is not entitled to a theft_loss deduction in that year jeppsen v commissioner supra the test for determining whether a reasonable_prospect_of_recovery exists is primarily an objective one ramsay scarlett co v commissioner supra pincite a taxpayer’s subjective belief that there was no reasonable_prospect_of_recovery is entitled to some weight but it is not the sole or even a controlling factor id pincite although petitioner’s argument is not entirely clear petitioner appears to contend that we erred in analyzing whether petitioner had a reasonable_prospect_of_recovery citing only one case 351_f2d_619 petitioner states that the courts hold that in order for a taxpayer to have a reasonable_prospect_of_recovery the chance of recovery should be percent or better petitioner asserts that he did not have a reasonable_prospect_of_recovery because he did not have a 40-percent-or- better chance of recovering his theft_loss under the amended judgments we reject petitioner’s argument for several reasons as an initial matter petitioner has failed to convince us that the courts have adopted any uniform standard for quantifying whether a taxpayer’s prospect of recovery is reasonable moreover even 3in 351_f2d_619 the court of claims held that the plaintiff-taxpayer was not entitled to an ordinary_loss deduction where the plaintiff had an antitrust lawsuit pending with respect to the claimed loss and the outcome of the lawsuit was unknown as of the date the plaintiff deducted the loss the court of claims explained that the mere existence of a pending claim does not necessarily establish that a taxpayer has a reasonable_prospect_of_recovery there are many reasons for initiating lawsuits in this case taxpayer’s antitrust claim for treble_damages exceeded million dollars where the stakes are so high a suit may be justified even though the probability of recovery is minuscule in short although we offer no litmus paper test of reasonable_prospect_of_recovery we note that the inquiry should be directed to the probability of recovery as opposed to the mere possibility analyzing the rule in percentage terms we would consider a to percent or better chance of recovery as being reasonable a lawsuit might well be justified by a percent chance id pincite f 2d pincite parmelee is distinguishable in that the court of claims was considering the existence of a reasonable_prospect_of_recovery in the context of ongoing litigation regarding the taxpayer’s loss whereas in this case the washington district_court has already ordered restitution with respect to petitioner’s theft_loss moreover the court of claims stated that it was offering no litmus test of a taxpayer’s continued if we were to accept petitioner’s contention that a reasonable_prospect_of_recovery means a chance of recovery that i sec_40 percent or better petitioner did not satisfy his burden of proving that his prospect for recovery under the restitution portion of the amended judgments was less than percent or that his prospect of recovery was not reasonable either as of the year of discovery or in the alternative in the year in which petitioner first asserted his claim to a theft_loss deduction petitioner offered no evidence whatsoever regarding the status of any restitution payments the availability of funds from the substantial forfeitures that the washington district_court had ordered or whether petitioner had received or would receive any restitution nor did petitioner introduce any credible_evidence that the anderson ark defendants were judgment proof that they had insufficient assets to satisfy the restitution orders that the forfeitures did not occur as ordered or that it was otherwise improbable that he would continued reasonable_prospect_of_recovery we are aware of only one other case that suggests a reasonable_prospect_of_recovery necessarily requires a to 50-percent chance of recovery see sollitt constr co v united_states cl_ct while parmelee may support petitioner’s argument that the court of claims established a standard for deciding when pending litigation may constitute a reasonable prospect for recovery it does not support petitioner’s generalization that the courts generally and unanimously have adopted such a standard receive restitution pursuant to the restitution orders petitioner’s only evidence on this point at trial was his testimony which was vague self-serving unreliable and completely unsupported by documentation although petitioner attempts to inject a modicum of information into the record through representations in the motion for reconsideration a motion for reconsideration is not the mechanism to rectify a failure of proof at trial estate of quick v commissioner t c pincite because petitioner failed to prove that he did not have a reasonable_prospect_of_recovery in either or in when he claimed the theft_loss deduction for the first time we properly held that petitioner was not entitled to a theft_loss deduction for that could be carried back to b our reliance on the washington district court’s restitution order not misplaced petitioner argues that our reliance on the washington district court’s restitution order was not justified because the potential to receive restitution payments in years is not a reasonable_prospect_of_recovery within the meaning of sec_1_165-1 income_tax regs petitioner does not cite any authority to support his assertion that the potential to receive restitution at a future date is not a reasonable_prospect_of_recovery nor are we aware of any authority holding that a taxpayer with a valid claim for restitution does not have a reasonable_prospect_of_recovery merely because the taxpayer may be unable to collect on the claim for some time even if we were to accept petitioner’s argument that a right to receive restitution payments in years is not a reasonable_prospect_of_recovery the argument would still fail because petitioner failed to prove that restitution would be delayed for years or that it would not be made at all as we stated in vincentini i the washington district_court ordered various defendants to forfeit substantial assets which may be sold or otherwise converted to cash to fund restitution payments petitioner knew or should have known of the forfeiture and restitution provisions of the amended judgment when he submitted his form 1040x to the irs in he was certainly aware of the amended judgments before trial and he could have obtained and offered evidence regarding the status of the asset forfeitures and the payment of restitution he did not do so c our reliance on petitioner’s failure to provide testimony regarding any receipt of funds under the restitution order not improper petitioner argues that this court improperly relied on petitioner’s failure to provide testimony regarding any receipt of funds under the restitution order we reject petitioner’s argument for several reasons first petitioner had the burden_of_proof at trial see rule a and evidence that petitioner had not received any funds under the restitution order was readily available at the time of trial petitioner did not offer it second even if petitioner had offered evidence that he had not received any payment under the restitution order as of the date of trial such evidence would not have been sufficient to prove that petitioner had no reasonable_prospect_of_recovery the amended judgments containing the restitution and forfeiture orders were admitted into evidence as stipulated exhibits 48-r through 51-r 54-r and 55-r petitioner cannot now complain that we erred in considering the amended judgments in analyzing whether he satisfied his burden_of_proof iv conclusion petitioner has failed to demonstrate any unusual circumstances or substantial errors of fact or law that would justify the granting of the instant motion for reconsideration accordingly we shall deny petitioner’s motion for reconsideration we have considered all remaining arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit 4petitioner did not introduce any evidence that for example the anderson ark defendants were judgment proof or that the defendants had insufficient assets to make the required restitution payments see eg mann v commissioner tcmemo_1981_684 to reflect the foregoing an appropriate order and decision will be entered
